                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

DAVID WILSON,


                              Petitioner,                     Case No. 2:18-cv-11243
                                                              Hon. Victoria A. Roberts
v.

DUNCAN MACLAREN,

                        Respondent.
___________________________________/

OPINION AND ORDER (1) DENYING PETITION FOR WRIT OF HABEAS CORPUS,
(2) DENYING A CERTIFICATE OF APPEALABILITY, (3) GRANTING PERMISSION
 TO APPEAL IN FORMA PAUPERIS, AND (4) DENYING PETITIONER’S PENDING
                              MOTIONS

       David Wilson, (“Petitioner”), a Michigan prisoner, filed this action under 28 U.S.C. §

2254. Petitioner was convicted after a jury trial in the Wayne Circuit Court of felonious assault,

MICH. COMP. LAWS § 750.82, felon in possession of a firearm, MICH. COMP. LAWS § 750.224f,

and possession of a firearm during the commission of a felony, second offense MICH. COMP.

LAWS § 750.227b. Petitioner was sentenced as a fourth-time habitual felony offender to a

controlling composite sentence of 136-to-300 months’ imprisonment.

       The petition raises six claims: (1) Petitioner was denied his right to a speedy trial, (2)

insufficient evidence was presented at trial to support Petitioner’s convictions, (3) insufficient

evidence was presented at the preliminary examination to bind Petitioner over for trial, (4) the

trial court erred in denying Petitioner’s motion for a directed verdict, (5) the prosecutor

impermissibly used Petitioner’s silence to impeach his trial testimony, and (6) the prosecutor

committed misconduct at trial.




                                                1
       The Court will deny the petition because Petitioner’s claims are without merit. The Court

will also deny Petitioner a certificate of appealability, grant permission to appeal in forma

pauperis, and deny Petitioner’s pending motions.

                                         I. Background

       This Court recites verbatim the relevant facts relied upon by the Michigan Court of

Appeals, which are presumed correct on habeas review pursuant to 28 U.S.C. § 2254(e)(1). See

Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

               Defendant’s convictions arise from an altercation with the victim, a
       landlord, on January 29, 2013. The landlord was in the process of evicting
       defendant’s niece from a home owned by the landlord in Detroit. The niece was
       being uncooperative, so the landlord called the police. Defendant confronted the
       landlord while the landlord was sitting in his car in front of the house, waiting for
       the police to arrive. After an argument, defendant opened the landlord’s car door,
       the two men briefly struggled, and the landlord reached to close the car door. The
       landlord saw defendant reaching for something in his coat pocket, which he
       thought might be a gun, so he ducked as he began to drive away in his car. The
       landlord testified that he saw defendant remove a black object from his coat
       pocket, but admitted that he could not tell if the object was a gun. As the landlord
       started to drive away, he heard two gunshots coming from defendant’s direction.
       He did not actually see defendant shoot, but he did not see anyone else outside at
       the time of the shooting and the circumstances led him to believe that the
       gunshots were fired by defendant. One bullet struck the landlord in the elbow.
       Defendant denied possessing a firearm and claimed that the black object he
       removed from his coat pocket was a cell phone. Defendant believed that the
       gunshots came from two different directions and were fired by two groups of
       people who were shooting at each other.

               Defendant was originally charged with assault with intent to commit
       murder, MCL 750.83, assault with intent to do great bodily harm less than
       murder, MCL 750.84, felonious assault, felon in possession of a firearm, and
       felony-firearm. In October 2013, a jury convicted defendant of the felonious
       assault, felon-in-possession, and felony-firearm charges. In a prior appeal, this
       Court reversed defendant’s convictions because he did not properly waive his
       right to counsel before representing himself at trial. People v. Wilson,
       unpublished opinion per curiam of the Court of Appeals, issued March 24, 2015
       (Docket No. 319418). Defendant was retried in October 2015, and a jury again
       convicted him of felonious assault, felon-in-possession, and felony-firearm.

People v. Wilson, 2017 WL 2704912, at *1-2 (Mich. Ct. App. Jun. 22, 2017).

                                                2
       Following his second trial and conviction as described above, Petitioner filed a claim of

appeal in the Michigan Court of Appeals. His brief on appeal filed by his appellate counsel

raised his first two claims, and his supplemental pro se brief raised four additional claims:

       I. The right to a speedy trial is enshrined in the Constitution. The United States
       Supreme Court has adopted a four-part balancing test to determine whether delay
       in trial, attributable to the state, has resulted in a violation of this constitutional
       right. The state’s failure to bring Mr. Wilson to trial for over 32 months created a
       presumption of prejudice that the state cannot overcome.

       II. The evidence was insufficient to support the convictions in violation of US
       Const Ams V, XIV; Const 1963, art 1, § 17.

       III. The evidence offered at the examination did not establish good reason or
       sufficient proof to determine that the charged crime was committed and failed to
       establish that probable cause existed to believe that defendant committed the
       crimes.

       IV. The trial court violated defendant’s state and federal right to due process by
       failure to find beyond a reasonable doubt of the existence of every element of the
       offense before denial of direct verdict. The trial court erred by failure to review
       the record as a whole and state facts and conclusions of law in the record.

       V. The prosecutor violated defendant’s 5th Amendment right by impermissibly
       eliciting and commenting on his post-arrest, post-Miranda silence during cross
       examination.

       VI. Defendant was denied his right to a fair trial as guaranteed by the 6th and 14th
       Amendments to the United States Constitution and Michigan Constitution, 1963,
       art 1, § 20 where the prosecution knowingly introduced and permitted false
       testimony to obtain a conviction and deliberately misstated facts and evidence in
       summation and rebuttal.

       The Michigan Court of Appeals affirmed Petitioner’s convictions in an unpublished

opinion. Id. Petitioner subsequently filed an application for leave to appeal in the Michigan

Supreme Court, raising the same claims as he raised in the Michigan Court of Appeals. The

Michigan Supreme Court denied the application because it was not persuaded that the questions

presented should be reviewed by the Court. People v. Wilson, 909 N.W.2d 244 (Mich. 2018)

(Table).

                                                 3
                                     II. Standard of Review

       28 U.S.C. § 2254(d)(1) curtails a federal court’s review of constitutional claims raised by

a state prisoner in a habeas action if the claims were adjudicated on the merits by the state courts.

Relief is barred under this section unless the state court adjudication was “contrary to” or

resulted in an “unreasonable application of” clearly established Supreme Court law.

       “A state court’s decision is ‘contrary to’ . . . clearly established law if it ‘applies a rule

that contradicts the governing law set forth in [Supreme Court cases]’ or if it ‘confronts a set of

facts that are materially indistinguishable from a decision of [the Supreme] Court and

nevertheless arrives at a result different from [this] precedent.’” Mitchell v. Esparza, 540 U.S.

12, 15-16 (2003), quoting Williams v. Taylor, 529 U.S. 362, 405-06 (2000).

       “[T]he ‘unreasonable application’ prong of the statute permits a federal habeas court to

‘grant the writ if the state court identifies the correct governing legal principle from [the

Supreme] Court but unreasonably applies that principle to the facts’ of petitioner’s case.”

Wiggins v. Smith, 539 U.S. 510, 520 (2003) quoting Williams, 529 U.S. at 413.

       “A state court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011), quoting Yarborough v. Alvarado, 541 U.S. 652,

664 (2004). “Section 2254(d) reflects the view that habeas corpus is a guard against extreme

malfunctions in the state criminal justice systems, not a substitute for ordinary error correction

through appeal. . . . As a condition for obtaining habeas corpus from a federal court, a state

prisoner must show that the state court’s ruling on the claim being presented in federal court was

so lacking in justification that there was an error well understood and comprehended in existing




                                                 4
law beyond any possibility for fairminded disagreement.” Harrington, 562 U.S. at 103 (internal

quotation omitted).

                                          III. Analysis

A. Speedy Trial

       Petitioner’s first claims asserts that his right to a speedy trial guaranteed by the Sixth

Amendment was violated. Petitioner asserts that there was a 32-month delay from the time of the

initial accusation until his retrial commenced after the reversal of his first conviction. The

Michigan Court of Appeals, after reciting the applicable constitutional standard, denied relief as

follows:

                A delay of six months is necessary to trigger further investigation into a
       speedy trial claim. People v. Daniel, 207 Mich. App. 47, 51 (1994). This Court
       issued its decision reversing defendant’s convictions on March 24, 2015.
       Defendant’s second trial began on October 5, 2015. Thus, the period of delay
       between reversal of defendant’s convictions and the start of defendant’s second
       trial was approximately 6½ months. Delays inherent in the judicial system, such
       as docket congestion, are technically attributable to the prosecution, but they are
       given a neutral tint and assigned only minimal weight when evaluating a speedy
       trial claim. Williams, 475 Mich. at 263. Therefore, although the 6½-month period
       between this Court’s reversal of defendant’s convictions and the start of
       defendant’s second trial may be attributed to the prosecution, it is accorded a
       neutral tint and minimal weight.

                Adding both the period of time between defendant’s arrest and the start of
       defendant’s first trial (approximately 8½ months)3 and the period of time
       between the conclusion of defendant’s prior appeal and the start of his second
       trial (approximately 6½ months), leads to a total period of delay of approximately
       15 months. Because the total period of time is less than 18 months, defendant had
       the burden of showing that he was prejudiced by the delay. Rivera, 301 Mich.
       App. at 194. While defendant claims that he suffered prejudice to both his defense
       and his person, he does not explain how his defense was affected by the delay. He
       has not identified any evidence that was lost or witnesses who became
       unavailable. See Williams, 475 Mich. At 264; People v. Collins, 388 Mich. 680,
       694 (1972). We note that when this issue was argued below on September 25,
       2015, defense counsel stated that she was not able to locate defendant’s niece, and
       none of the family members knew her whereabouts. However, defendant does not
       argue on appeal that he was prejudiced by not being able to produce his niece at
       trial, or that his inability to locate her was caused by the delay in proceeding to

                                                5
       trial. Defendant similarly fails to explain how he suffered prejudice to his person,
       other than by generally referring to the time he spent in jail or prison. See Collins,
       388 Mich. at 694 (prejudice to a person “would take the form of oppressive
       pretrial incarceration leading to anxiety and concern”). Again, the countable
       time in this case was less than 18 months, so prejudice cannot be presumed, and
       prejudice to the defense, which has not been shown, is the more serious question
       when compared to prejudice to the person. See Williams, 475 Mich. at 264
       (citing cases with delays of 19 and 27 months where the defendants were not
       deprived of their speedy trial rights, despite incarceration for the entirety of the
       delays, given the absence of prejudice to the defenses). Even if we count the
       entire period from defendant’s arrest up to the date of his second trial, excluding
       the period of defendant’s prior appeal, defendant has not shown that he was
       deprived of his constitutional right to a speedy trial.
       ------
       3 We are proceeding on an assumption that the period of time between
       defendant’s arrest and the first trial is countable and subject to consideration in
       analyzing defendant’s speedy trial claim under the procedural posture of this case.
       We seriously question whether it would be proper to count any of this period in
       favor of defendant, as opposed to simply and solely examining the period
       between the appellate decision and the second trial.

Wilson, 2017 WL 2704912, at *3-4.

       The Sixth Amendment to the United States Constitution provides a criminal defendant

with the constitutional right to a speedy trial. U.S. CONST. amend. VI. To determine whether a

speedy trial violation has occurred, a reviewing court must consider the following four factors:

(1) the length of the delay, (2) the reason for the delay, (3) the defendant’s assertion of his

speedy trial right, and (4) the prejudice to the defendant. Barker v. Wingo, 407 U.S. 514, 530

(1972). No single factor is determinative; rather a court must weigh the factors and engage in a

“difficult and sensitive balancing process” to determine whether a constitutional violation has

occurred. Id. at 533. The right to a speedy trial “is ‘amorphous,’ ‘slippery,’ and ‘necessarily

relative.’” Vermont v. Brillon, 556 U.S. 81 (2009) (citation omitted). That said, the length of

delay is a “triggering factor” because “until there is some delay which is presumptively

prejudicial, there is no necessity for inquiry into the other factors that go into the balance.”

Barker, 407 U.S. at 530. To trigger a speedy trial analysis, a defendant must allege that the

                                                 6
interval between accusation and trial has crossed the line between ordinary delay and

presumptively prejudicial delay. Doggett v. United States, 505 U.S. 647, 651-52 (1992). Courts

have generally found delays of one year or more to be “presumptively prejudicial.” Id. at 652,

n.1.

       Petitioner calculates the delay in his case as spanning from the date of the initial

accusation on July 16, 2013, through his conviction and appeal, and ending on the date of his

retrial on October 5, 2015. The speedy trial guarantee, however, does not apply once a defendant

has been found guilty. Betterman v. Montana, 136 S. Ct. 1609, 1612 (2016). “As a measure

protecting the presumptively innocent, the speedy trial right - like other similarly aimed

measures - loses force upon conviction.” Id. at 1614. Accordingly, when a defendant obtains a

reversal of his conviction on appeal, the speedy trial clock restarts when the reversal order

becomes final. See United States v. Fountain, 840 F.2d 509, 511 (7th Cir. 1988) (after reversal of

conviction on appeal, speedy trial clock begins to run when court of appeals issues mandate); 18

U.S.C. § 3161(e) (“If the defendant is to be tried again following a declaration by the trial judge

of a mistrial or following an order of such judge for a new trial, the trial shall commence within

seventy days from the date the action occasioning the retrial becomes final.”).

       Here, the Michigan Court of Appeals reversed Petitioner’s first conviction on March 24,

2015, and he was tried less than seven months later on October 5, 2015. While the Michigan

Court of Appeals added the delay before the first trial (8½ months) to the delay after reversal

(6½ months) to arrive at a 13 month delay, that calculation was not required by clearly

established Supreme Court law. The time span relevant here is the one from reversal to retrial,

which was not long enough to give rise to a presumption of prejudice.




                                                7
       The only allegation of actual prejudice made Petitioner in the state courts is that he was

unable to locate and call his niece as a defense witness. But Petitioner made no effort to

demonstrate how her testimony would have aided his defense. It was not unreasonable for the

state court to reject Petitioner’s claim based on his failure to proffer facts to demonstrate that he

was actually prejudiced by any delay. The claim is therefore without merit.

B. Sufficiency of the Evidence

       Petitioner’s second claim asserts that insufficient evidence was presented at trial to

support his convictions. Petitioner argues that the prosecution only presented evidence

establishing that he was in proximity to the location of the shooting, but it failed to present any

evidence indicating that he was the shooter or possessed a firearm. He notes that no firearm was

recovered, and that the victim testified that he could not identify the object he saw in Petitioner’s

hand as a firearm.

       After reciting the controlling constitutional standard, the Michigan Court of Appeals

rejected this claim on the merits as follows:

               It was undisputed at trial that the landlord was shot by a firearm. The
       evidence that he sustained a gunshot wound was sufficient proof that a firearm
       was used in this crime. The issue at trial focused on the identity of the shooter.
       Identity is an element of every offense. People v. Yost, 278 Mich. App. 341, 356
       (2008).

               Defendant acknowledges that the landlord described seeing him remove a
       black object from his coat pocket just before the shots were fired, but argues that
       the type of ammunition linked to the shooting could not have been fired from a
       gun small enough to fit in his coat pocket. We disagree. The police recovered two
       spent .380 shell casings from the scene, and a bullet fragment recovered from the
       landlord was consistent with that type of shell casing. A police officer testified
       that a “380 is actually a small firearm” and that, although there are several
       different makes of it, “a 380 is typically . . . a small, very small handgun.” This
       evidence permitted the jury to infer that the landlord was shot with a gun that
       could have fit into defendant’s coat pocket.




                                                 8
               Defendant argues that because the landlord conceded that he did not see
       an actual gun, and because the landlord admitted that he assumed that others at
       the house were also armed, it is possible that someone else fired the shots at him.
       The landlord testified, however, that the shots were fired after he saw defendant
       remove a black object from his coat, that the shots came from the left side of his
       car where defendant was standing, and that he did not see anyone else outside
       when the shots were fired. This testimony allowed the jury to infer and conclude,
       reasonably so, that defendant was the shooter, even if the landlord did not actually
       see a gun or see defendant fire the shots. Defendant’s actions before the shooting,
       including keeping his right hand in his coat pocket, were also consistent with him
       having a gun in that pocket. Defendant argues that a scenario identifying him as
       the shooter cannot logically comport with both the landlord’s testimony that the
       gunshots were fired before he pulled off in his car, while defendant was still
       standing at the left side of the car, and the fact that the gunshots were fired
       through the rear side window. The landlord testified on direct examination that he
       was “[i]n the process of . . . slamming the door and trying to shift gears to pull
       off” when he heard the two gunshots. On cross examination, the landlord
       acknowledged that he had previously testified that he “hadn’t even pulled off yet”
       when the shots were fired. These accounts are not inconsistent with defendant
       firing the shots through the left-side rear backseat window from his position on
       the left side of the car. Viewed in a light most favorable to the prosecution, the
       evidence and reasonable inferences arising from the evidence was sufficient to
       establish defendant’s identity as the shooter beyond a reasonable doubt.

Wilson, 2017 WL 2704912, at *6.

       The federal due process clause “protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

charged.” In re Winship, 397 U.S. 358, 364 (1970). The question on a sufficiency of the evidence

claim is “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). Under the AEDPA, challenges to the

sufficiency of the evidence “must survive two layers of deference to groups who might view

facts differently” than a reviewing court on habeas review - the factfinder at trial and the state

court on appellate review - as long as those determinations are reasonable. Brown v. Konteh, 567

F.3d 191, 205 (6th Cir. 2009).



                                                9
       The Michigan Court of Appeals reasonably rejected this claim. The victim, Casey Love,

testified that Petitioner confronted him after Love attempted to evict Petitioner’s niece from his

property. Dkt. 17-17, at 105-09. Love saw Petitioner remove a black object from his coat pocket

immediately before shots were fired. Id. at 114. He attempted to flee in his car when he heard

shots, and he was struck in his left arm by a bullet. Id. at 114-15. Love testified that that the

shots came from where Petitioner was standing. Id. at 115-16. Love did not see anyone else in

the area other than Petitioner when the shots were fired. Id. at 130. Accordingly, even though the

victim never actually saw a gun, a rational juror could conclude beyond a reasonable doubt from

the rest of his testimony that Love was shot when Petitioner pulled a gun from his coat pocket

and fired it at him. Direct evidence of Petitioner’s guilt was not required. Circumstantial

evidence and inferences drawn from that evidence may be sufficient to sustain a conviction.

United States v. Algee, 599 F.3d 506, 512 (6th Cir. 2010). The claim is without merit.

C. Preliminary Examination

       Petitioner asserts that insufficient evidence was presented at the preliminary examination

in the state district court to support the bind-over for trial in the state circuit court. This claim

does not present a cognizable basis for habeas relief. There is no general constitutional right to a

preliminary examination before trial. See Gerstein v. Pugh, 420 U.S. 103, 125 n. 26 (1975);

Harris v. Neil, 437 F.2d 63, 64 (6th Cir. 1971). A state court’s failure to hold a preliminary

examination altogether does not present a cognizable habeas claim. See Scott v. Bock, 241 F.

Supp. 2d 780, 793 (E.D. Mich. 2003). A claim that the evidence offered at a preliminary

examination was insufficient for a finding of probable cause is therefore not cognizable on

habeas review. See David v. Lavinge, 190 F. Supp. 2d 974, 978 (E.D. Mich. 2002); Prowell v.

Overton, 1994 U.S. App. LEXIS 9159, 1994 WL 146842, * 1 (6th Cir. April 22, 1994).


                                                 10
D. Directed Verdict

       Petitioner asserts that the trial court erred in denying his motion for a directed verdict

made after the prosecution rested.  A state court’s alleged error in denying a directed verdict

motion is a state law issue which is not cognizable in a federal habeas proceeding. See King v.

Trippett, 27 F. App’x 506, 510 (6th Cir. 2001); see also Holloway v. Palmer, 2017 U.S. App.

LEXIS 27942, 2017 WL 4844457, *3 (6th Cir. April 5, 2017). To the extent Petitioner asserts he

was entitled to a directed verdict because constitutionally insufficient evidence was presented to

sustain his conviction, that issue was reasonably rejected by the state courts as indicated above.

E. Use of Petitioner’s Silence

       Petitioner next claims that the prosecutor impermissible used his post-arrest silence to

impeach his trial testimony on cross examination. Respondent asserts that the claim is

procedurally defaulted because Petitioner did not object at trial. The Michigan Court of Appeals

rejected the claim as follows:

               Defendant additionally argues that the prosecutor impermissibly elicited
       testimony concerning, and commented on, his post-arrest, post-Miranda silence.
       The issue was unpreserved; therefore, our review is for plain error affecting
       defendant’s substantial rights. People v. Shafier, 483 Mich. 205, 219 (2009). To
       the extent and assuming that under Doyle v. Ohio, 426 U.S. 610 (1976); People v.
       Borgne, 483 Mich. 178 (2009), and Shafier, the prosecutor overstepped his
       bounds, defendant has failed to establish the requisite prejudice, nor has he shown
       that any assumed error resulted in the conviction of an actually innocent
       defendant or seriously affected the fairness, integrity, or public reputation of the
       judicial proceedings independent of his innocence. Shafier, 483 Mich. at 219-220.
       Any error was limited and not pervasive and there was strong untainted evidence
       of defendant’s guilt, along with a dearth of evidence supporting defendant’s
       exculpatory testimony. Reversal is unwarranted.

*7 (footnote omitted).

       By finding that the claim was limited to “plain error” review, the Michigan Court of

Appeals determined that Petitioner’s claim was procedurally defaulted based on his failure to


                                                11
comply with Michigan’s contemporaneous object rule, and that finding likewise bars habeas

review absent a showing of “cause and prejudice.” See e.g., Lundgren v. Mitchell, 440 F.3d 754,

765 (6th Cir. 2006). The only conceivable candidate for “cause” would be an argument that

Petitioner’s trial counsel was ineffective for failing to object to the allege misconduct. However,

when a habeas petitioner claims ineffective assistance of counsel as cause for a procedural

default, the allegation is a separate claim which must itself be exhausted in state court according

to the normal procedures. Edwards v. Carpenter, 529 U.S. 446, 452 (2000). The failure to

exhaust the ineffectiveness claim will itself constitute a procedural default of the cause argument

and prevents a federal court from hearing it. Id. Petitioner never exhausted a claim that his trial

counsel was ineffective for failing to object to the alleged misconduct, and therefore he cannot

demonstrate cause to excuse his default. Review of this claim is therefore barred.

       Even if it were not defaulted the claim nevertheless does not entitle Petitioner to habeas

relief. It is a violation of the Due Process clause of the Fourteenth Amendment for the

prosecution to use a defendant’s post-Miranda silence to impeach a defendant’s exculpatory

testimony. Doyle v. Ohio, 426 U.S. 610, 619 (1976). Put another way, “Doyle bars the use

against a criminal defendant of silence maintained after receipt of governmental assurances.”

Anderson v. Charles, 447 U.S. 404, 408 (1980). Isolated references to a defendant’s exercise of

his right to remain silent do not deprive a criminal defendant of a fair trial when the prosecution

does not use the defendant’s silence to prove his guilt. U.S. v. Weinstock, 153 F.3d 272, 280-81

(6th Cir. 1998); see also U.S. v. Robinson, 357 F. App’x. 677, 683 (6th Cir. 2009) (both citing

Greer v. Miller, 483 U.S. 756 (1987)).

       The record shows that Petitioner testified at trial that he confronted Love while Love was

seated in his car, and that he had a cell phone rather than a gun in his pocket. Dkt. 17-18, at 103-



                                                12
105. When Petitioner heard shots coming from two different directions, he told his niece to call

the police. Id. at 117-120. On cross-examination, the prosecutor asked Petitioner whether he told

this version of events to the police when he was arrested. Id. at 136. The prosecutor then

repeatedly questioned Petitioner about his failure to make a statement to police in line with his

trial testimony. Id. at 136-39. The prosecutor did not mention Petitioner’s failure to make a

statement during closing argument.

         The cross examination of Petitioner focused the jury’s attention on the fact that Petitioner

was silent in the fact of police interrogation. The prosecutor sought to draw the impermissible

inference that Petitioner’s testimony about what happened on the night of the incident was not

credible because he did not tell the same story to police. This is a textbook example of what

Doyle prohibits. The Michigan Court of Appeals, reviewing the error for “plain error,”

essentially found that any error was harmless. Where a Doyle violation occurs, a habeas

petitioner is entitled to relief only if the state’s improper use of post-Miranda silence “had a

substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

Abrahamson, 507 U.S. 619, 638 (1993). Given the fact that the prosecutor did not mention

Petitioner’s silence during closing argument, and given the otherwise strong circumstantial

evidence indicating Petitioner’s guilt, the three transcript pages of questioning regarding

Petitioner’s silence did not have a substantial and injurious effect or influence on the verdict.

         Petitioner failed to demonstrate entitlement to habeas relief with respect to this defaulted

claim.

F. Prosecutorial Misconduct

         Petitioner’s second claim asserts that the prosecutor committed misconduct during trial

by allowing the victim to falsely testify that he saw Petitioner remove an object from his pocket



                                                 13
when he previously told police that he ducked his head down when Petitioner put his hand in his

pocket.

          The Michigan Court of Appeals rejected the claim; it said the record did not indicate that

any false testimony was presented:

                  Defendant next argues that the prosecutor engaged in misconduct by
          misrepresenting the evidence during closing and rebuttal arguments and by failing
          to correct the landlord’s “false” testimony at trial. The record belies defendant’s
          assertions. Upon consideration of his trial and preliminary examination testimony,
          there is no indication that the landlord gave false or even inconsistent testimony
          regarding the object in defendant’s pocket. And there certainly was no evidence
          or information in the record remotely suggesting that the prosecutor knowingly
          acquiesced in the presentation of perjured testimony. See People v. Aceval, 282
          Mich. App. 379, 389 (2009). Further, the prosecutor’s remarks during closing and
          rebuttal arguments challenged by defendant were either directly supported by the
          evidence or constituted reasonable inferences arising from the evidence, such as
          the argument that defendant possessed a firearm in his pocket and shot the
          landlord with it. See People v. Bahoda, 448 Mich. 261, 282 (1995). There is no
          basis for reversal predicated on prosecutorial misconduct.

James, 2016 WL 3267143, at *7.

          For a petitioner to be entitled to habeas relief based on prosecutorial misconduct, the

petitioner must demonstrate that the prosecutor’s improper conduct “‘so infected the trial with

unfairness as to make the resulting conviction a denial of due process.’” Darden v. Wainwright,

477 U.S. 168, 181 (1986) (quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974)). “[T]he

touchstone of due process analysis . . . is the fairness of the trial, not the culpability of the

prosecutor.” Smith v. Phillips, 455 U.S. 209, 219 (1982). Petitioner asserts that the prosecutor

elicited false testimony. To prevail on such a claim, Petitioner must show that (1) the testimony

was false, (2) the testimony was material, and (3) the prosecutor knew the testimony was false.

Abdus-Samad v. Bell, 420 F.3d 614, 625-26 (6th Cir. 2005) (citing United States v. Hawkins, 969

F.2d 169, 175 (6th Cir. 1992).




                                                  14
       Petitioner satisfies none of these requirements. The fact that the victim previously said he

ducked his head when he saw Petitioner put his hand in his pocket does not render his testimony

false - that he also saw Petitioner produce an object from his pocket. Nor has Petitioner shown

that the prosecutor knew the victim’s trial testimony to be false. The claim is without merit.




G. Pending Motions

       Petitioner filed a motion for stay [Dkt. 15] and a motion for an evidentiary hearing. [Dkt.

20]. Petitioner’s motion for stay asserts that his trial counsel was ineffective for failing to call

LaChrista Pratt and another person as defense witnesses. Dkt. 15, Exhibit 1. This claim was not

presented to the state courts. Petitioner requests a stay of proceedings so he can exhaust the new

claim there and return to this Court and raise the claim in this action.

       A federal district court has discretion to stay a petition to allow a petitioner to present

unexhausted claims to the state courts and then return to federal court on a perfected petition.

See Rhines v. Weber, 544 U.S. 269, 276 (2005). Stay and abeyance is available, however, only in

“limited circumstances” such as when the one-year statute of limitations poses a concern, when

the petitioner demonstrates “good cause” for the failure to exhaust state remedies before

proceeding in federal court, the petitioner has not engaged in intentionally dilatory litigation

tactics, and the unexhausted claims are not “plainly meritless.” Id. at 277.

       Petitioner has failed to demonstrate “good cause” for failing to raise his ineffective

assistance of counsel claim during his direct appeal. Attached to his motion for stay is a letter

from his appellate counsel dated March 9, 2016, informing him of his ability to raise an

ineffective assistance of counsel claim in his pro se supplemental brief. Petitioner, in fact, filed a



                                                 15
pro se supplemental brief in the Michigan Court of Appeals, but he did not raise this claim in it.

Petitioner offers no explanation for his omission.

       Moreover, the claim is “plainly meritless.” The communication from Petitioner’s private

investigator to Petitioner’s trial counsel indicates “[Ms. Pratt] was laying down in the car when

they arrived at the niece’s house. They were there about 20 minutes altogether. She remembers

hearing arguing, then what she thought was a gunshot. She doesn’t know what it was about or

who was arguing. After a few minutes, [Petitioner] returned to car and they left. She thinks there

was either one of two persons there but isn’t sure, and cannot identify them.” Dkt. 15, Exhibit p.

1. The investigator attempted to contact another suggested witness, but he could not locate her.

Id.

       Counsel was not ineffective for failing to call witnesses who had nothing to offer to

Petitioner’s defense. Nor has Petitioner attempted to demonstrate that his counsel was ineffective

in his attempts to locate the other witness. The claim is plainly meritless; a stay is not warranted.

       Petitioner requests an evidentiary hearing to offer new evidence showing that the

prosecutor offered false evidence at trial. Dkt. 20. In Cullen v. Pinholster, 563 U.S. 170, 181-82

(2011), the Supreme Court held that where habeas claims have been decided on their merits in

state court, a federal court’s review under 28 U.S.C. section 2254(d)(1)—whether the state court

determination was contrary to or an unreasonable application of federal law—is limited to the

record reviewed by the state courts. As indicated above, the Michigan Court of Appeals

reasonably rejected Petitioner’s prosecutorial misconduct claim based on the record evidence.

Petitioner is prohibited under Cullen from undermining the state court decision by expanding the

record in this Court.

       Accordingly, both of Petitioner’s motions are denied.



                                                 16
                                 IV. Certificate of Appealability

       Before Petitioner may appeal this decision, the Court must decide whether to issue a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A); Fed. R.App. P. 22(b). A certificate of

appealability may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2).To satisfy § 2253(c)(2), Petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation and

internal quotation marks omitted). The Court finds that reasonable jurists would not debate the

resolution of Petitioner’s claims; they are devoid of merit or barred from review. The Court will

deny a certificate of appealability.

       If Petitioner chooses to appeal the Court’s decision, however, he may proceed in forma

pauperis because an appeal could be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                         V. Conclusion

       Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a writ of

habeas corpus, 2) DENIES a certificate of appealability, 3) DENIES Petitioner’s motion for

stay, 4) DENIES Petitioner’s motion for evidentiary hearing, and 5) GRANTS permission to

appeal in forma pauperis.

       SO ORDERED.


                                                     s/ Victoria A. Roberts
                                                     Hon. Victoria A. Roberts
                                                     United States District Judge
Dated: 3/1/2019




                                                17
